 



EXHIBIT 10.1
AMENDMENT NO. 6 TO
LOAN AND SECURITY AGREEMENT
     AMENDMENT NO. 6 dated as of June 29, 2007 to LOAN AND SECURITY AGREEMENT
among SILICON VALLEY BANK (“Bank”), 3D SYSTEMS CORPORATION, a Delaware
corporation (the “Company”), and its Subsidiary, 3D SYSTEMS, INC., a California
corporation (“3D California;” the Company and 3D California being herein
individually referred to as a “Borrower” and collectively referred to herein,
jointly and severally, as the “Borrowers”), joined in for the purposes of
Section 6 of this Amendment by (i) 3D HOLDINGS LLC, a Delaware limited liability
company, (ii) 3D SYSTEMS ASIA PACIFIC LIMITED, a California corporation, and
(iii) 3D CAPITAL CORPORATION, a California corporation (each individually being
herein individually referred to as a “Guarantor” and collectively referred to
herein, jointly and severally, as the “Guarantors”).
WITNESSETH:
     WHEREAS, the Bank and the Borrowers are parties to a Loan and Security
Agreement dated as of June 30, 2004 (as heretofore amended by Amendments Nos. 1
through 5 hereto) and as it may be further amended, supplemented, or otherwise
modified, the “Credit Agreement”), and the other Loan Documents provided for in
the Credit Agreement;
     WHEREAS, the parties desire to amend certain provisions of the Credit
Agreement as set forth in this Amendment;
     WHEREAS, the Guarantors have guaranteed the Obligations of the Borrowers
pursuant to the Guaranties; and
     WHEREAS, terms used herein in capitalized form that are not defined herein
are used herein as defined in the Credit Agreement;
     NOW, THEREFORE, the parties agree as follows:
     Section 1. Effective Date. The amendments to the Credit Agreement set forth
herein shall be effective as of June ___, 2007 (the “Sixth Amendment Effective
Date”).
     Section 2. Section 13.1 Amendment to Definitions.
     The following existing definitions, in Section 13.1 of the Credit
Agreement, are hereby amended as of the Sixth Amendment Effective Date as
follows:
     (i) The definition of “Eligible Domestic Accounts” is amended to add clause
(m) as follows:
     (m) Notwithstanding any other provision of this definition, Accounts owing
from Tangible Express, Inc. (listed on Schedule A hereto), shall be deemed to be
Eligible Domestic Accounts at all times on or before the Revolving Maturity
Date.
1
Amendment No. 6 to Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



     (ii) “Revolving Maturity Date” is October 1, 2007.
     Section 3. Exhibit A-1 Amendments to Definitions. The following definitions
in Exhibit A-1 of the Credit Agreement are hereby amended as of the Sixth
Amendment Effective Date to read as follows:
     “LIBOR Rate Margin” means 275 basis points (2.75%) with respect to all
Advances.
     “Prime Rate Margin” means 0 basis points (0.00%) with respect to all
Advances.
     Section 4. Suspension of Financial Covenants.
     (i) Section 6.8 of the Credit Agreement is hereby amended as of the Sixth
Amendment Effective Date to add subsection (iv) as follows:
     (iv) Bank agrees that the requirement that the Borrowers comply with the
financial covenants contained in Section 6.8 shall be and is suspended solely
with respect to the calendar quarter ending June 30, 2007, on condition that
either: (a) Borrowers’ outstanding Advances equal $0 at all times from the Sixth
Amendment Effective Date through the date Borrower is required to deliver to
Bank a compliance certificate confirming that as of September 30, 2007 Borrower
is in full compliance with the financial covenants set forth in Section 6.8; or
(b) Borrowers’ unrestricted cash and cash equivalents held in investment and
deposit accounts maintained with Bank or its Affiliates, is equal to or exceeds
the outstanding Advances by not less than $5,000,000 at all times from the Sixth
Amendment Effective Date through the date Borrower is required to deliver to
Bank a compliance certificate confirming that as of September 30, 2007 Borrower
is in full compliance with the financial covenants set forth in Section 6.8.
     (ii) The provisions of Section 4 (i) shall become effective only in
accordance with Section 7 hereof and then only in this specific instance and for
the specific purposes set forth herein.
     Section 5. Representations and Warranties of the Borrowers. The Borrowers
represent and warrant that the representations and warranties set forth in
Section 5 of the Credit Agreement are true and correct in all material respects
as of the Sixth Amendment Effective Date.
     Section 6. Consent of the Guarantors. Each of the undersigned Guarantors
has executed an Unconditional Guaranty (each a “Guaranty”) in favor of Bank
respecting the obligations of each Borrower owing to Bank. The Guarantors hereby
consent to the amendments to the Credit Agreement set forth in this Amendment
and each Guarantor agrees that nothing in its Guaranty obligates Bank to notify
it of any changes in the financial accommodations made available to the
Borrowers and no requirements to so notify it in the future shall be implied by
the execution of this Amendment.
2
Amendment No. 6 to Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



     Section 7. Effect on the Loan Documents. Except to the extent that the
provisions of the Credit Agreement are expressly amended by the terms and
conditions of this Amendment, the covenants, terms and conditions of the Credit
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with their terms.
     Section 8. Effectiveness. The effectiveness of this Amendment is subject to
each of the following conditions:
     (a) receipt by Bank of fully executed copies of this Amendment signed by
the Borrowers and Guarantors; and
     (b) receipt by Bank of a non-refundable, fully earned amendment fee in the
amount of $9,375.
[signature page follows]
3
Amendment No. 6 to Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment pursuant to
due authorization as of the date first set forth above.

         
 
  BORROWERS:
 
       
 
  3D SYSTEMS CORPORATION
 
       
 
  By   /s/ Robert M. Grace, Jr. 
 
       
 
      Name: Robert M. Grace, Jr.
Title:   Vice President, General Counsel & Secretary
 
       
 
  3D SYSTEMS, INC.
 
       
 
  By   /s/ Robert M. Grace, Jr. 
 
       
 
      Name: Robert M. Grace, Jr.
Title:
 
       
 
  GUARANTORS:
 
       
 
  3D HOLDINGS LLC
 
       
 
  By   /s/ Robert M. Grace, Jr. 
 
       
 
      Name: Robert M. Grace, Jr.
Title:
 
       
 
  3D SYSTEMS ASIA PACIFIC LIMITED
 
       
 
  By   /s/ Robert M. Grace, Jr. 
 
       
 
      Name: Robert M. Grace, Jr.
Title:
 
       
 
  3D CAPITAL CORPORATION
 
       
 
  By   /s/ Robert M. Grace, Jr. 
 
       
 
      Name: Robert M. Grace, Jr.
Title:

4
Amendment No. 6 to Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



         
 
  BANK:
 
       
 
  SILICON VALLEY BANK
 
       
 
  By   /s/ Win Bear 
 
       
 
      Name: Win Bear
 
      Title:   Deal Team Leader

5
Amendment No. 6 to Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Eligible Domestic Accounts

                                Invoice No.     Invoice Date     Type    
Invoice Amount    
10015280
    3/18/2007     Software     $ 69,000      
10015281
    3/18/2007     FS – Warranty       471,200      
10015282
    3/18/2007     FS Installation       83,700      
10015679
    3/24/2007     System       68,660      
10015683
    3/24/2007     Material       1,173,640      
10015696
    3/26/2007     Other Systems       2,940      
10015722
    3/24/2007     System       5,480      
10015735
    3/24/2007     Material       122,670      
10015736
    3/24/2007     System       709,449      
10015782
    3/24/2007     Other Systems       2,496      
10015838
    3/29/2007     System       938,915      
10015850
    3/31/2007     Other Systems       3,285      
10015923
    4/1/2007     System       1,638,840      
10015955
    4/3/2007     Software       76,500      
 
                         
 
          Total     $ 5,366,775      
Payment Terms:
                         
30% In Advance
    Paid           $ 1,652,416      
15% net 60
    Paid             805,016      
15% net 90
                  805,016      
40% net 120
                  2,104,327      

6
Amendment No. 6 to Loan and Security Agreement

 